Citation Nr: 1002440	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  05-25 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
and diabetic retinopathy, to include as due to Agent Orange 
exposure, for accrued benefits purposes.

2.  Entitlement to service connection for acute myeloid 
leukemia (AML), to include as due to Agent Orange or 
radiation exposure, for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
February 1969, including service in the Republic of Vietnam.  
The Veteran died on March [redacted], 2003.  As discussed below, it 
must be clarified whether the appellant qualifies as the 
Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision in which 
the RO, inter alia, denied the appellant's claims of service 
connection for the cause of the Veteran's death and for 
accrued benefits.  In July 2004, the appellant filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in June 2005, and the appellant filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in July 2005.

In May 2007, the appellant and her daughter testified during 
a Board video conference hearing before the undersigned 
Veterans Law Judge; a transcript of that hearing is of 
record.

In July 2007, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of 
the evidence.  After completing some of the requested 
development, the AMC continued to deny each claim (as 
reflected in a September 2009 supplemental SOC (SSOC)) and 
returned these  matters  to the Board for further 
consideration.

The Board is aware that on October 13, 2009, in accordance 
with authority provided in 38 U.S.C. § 1116, the Secretary of 
Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam 
era, for three new conditions:  ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  On November 20, 
2009, the Secretary of Veterans Affairs directed the Board to 
stay action on all claims for service connection that cannot 
be granted under current law but that potentially may be 
granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, 
and B cell leukemias based upon exposure to herbicides used 
in the Republic of Vietnam during the Vietnam era.  In this 
case, the death certificate lists the Veteran's cause of 
death as stroke due to or as a consequence of AML.  Acute 
myeloid leukemia is not a B cell leukemia.  See THE MERCK 
MANUAL OF DIAGNOSIS AND THERAPY 1178 (Robert Berkow et al. eds., 
15th ed. 1987).  Thus, in this appeal. no stay is necessary.  

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO, via the AMC in Washington, 
DC.  VA will notify the appellant when further action, on her 
part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the 
claims on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on these  
matters.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

A primary basis for the prior remand was so that the 
appellant could be provided notice of the evidence needed to 
support her claims for service connection for diabetes 
mellitus and diabetic retinopathy, and  for AML, each for 
accrued benefits purposes.  Thereafter, in August 2007, the 
AMC issued a notification letter.  This letter included 
information pertaining to degrees of disability and effective 
dates and explained the evidence needed to support a claim 
for service connection due to herbicide exposure.  This 
letter did not provide proper notice regarding the evidence 
needed to support a claim for service connection (other than 
as due to herbicide exposure).  

Hence, the accrued benefits claims must be remanded so that 
proper VCAA notice can be provided.  The RO's notice letter 
to the appellant should explain that she has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period). 

The Board also points out that, as any decision with respect 
to the claims for service connection for accrued benefits 
purposes may affect the appellant's claim for service 
connection for the cause of the Veteran's death, this claim 
is inextricably intertwined with the claims for service 
connection for accrued benefits purposes.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  As the claims should be considered together, 
it follows that, any Board action on the claim for service 
connection for the cause of the Veteran's death, at this 
juncture, would be premature.  Hence, a remand of this matter 
is warranted, as well.

The actions identified above are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

As a final point, the Board notes that the record raises a 
question as to whether the appellant is the Veteran's 
"surviving spouse" for VA purposes.  Generally, to qualify 
as a surviving spouse, a veteran's  widow must have lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and, not 
have remarried or lived with another person of the opposite 
sex and held herself out openly to the public to be the 
spouse of such other person.  See 38 C.F.R. § 3.50 (2009).  

In connection with a July 2002 claim for benefits, the 
Veteran noted that he was not living with his wife because 
they were separated.  A VA treatment record from that same 
month noted that the Veteran and his wife had been separated 
for a few years, that they lived apart, and that they had an 
amicable relationship.  In a March 2003 assessment form, the 
Veteran indicated that he was married and had been "back 
together" with his wife since July 2002.  It was also noted 
(apparently by someone who reviewed the form) that the 
Veteran and his wife had always lived apart (20 plus years), 
secondary to the Veteran's drinking and temper.  Hence, un 
adjudicating the claims on appeal, the RO should address the 
issue of whether the appellant meets the requirements for 
recognition as the Veteran's surviving spouse for VA benefits 
purposes..  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and her representative a letter that 
notifies her as to what evidence is needed 
to support the claims for service 
connection for diabetes mellitus, diabetic 
retinopathy, to include as due to Agent 
Orange exposure, and for acute myeloid 
leukemia, to include as due to Agent 
Orange or radiation exposure, each for 
accrued benefits purposes.  The appellant 
should be informed of the evidence needed 
to substantiate a claim for service 
connection on a direct basis.  

The RO's letter should clearly explain to 
the appellant that she has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  The RO's 
adjudication of the claims should include 
consideration of whether the appellant 
meets the requirements for recognition as  
the Veteran's surviving spouse for VA 
benefits purposes.  

4.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

